DETAILED ACTION

	This action is responsive to amendments filed 03/08/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not fairly teach or suggest the limitations of claim 1, specifically that the first computing device stores in a database a first data including a bill of materials used to build the product, in view of all other limitations present in the claims.
Kalaskar (2018/0326138) teaches a dialysis mixing machine for creating a product to be dispensed for a treatment, including materials being used for creating the product.  However, it would not make sense to include a bill of materials used to build the product, as it is dispensed based on need and not made preemptively from a stockpile of materials.
Kim (2007/0296598) teaches a medicine reading device for a tray of medical treatments, which automatically detects the materials used in a created product, and then outputs that information for marking the product.  As Kim’s invention is intended for 
Suzuki (2005/0240441) teaches an RF reader for reading RF tags at a medical hospital environment, including reading medicine bottle labels for comparison.  Suzuki also teaches analyzing the end product, and therefore cannot produce a bill of materials used to build the product.
Gitchell (2019/0115098) teaches an RFID label printing for a medical container bearing medication.  Gitchell also teaches analyzing the end product, and therefore cannot produce a bill of materials used to build the product.
Overall, the art describes either identifying premade products, or creating a product for immediate dispensing.  In the first situation, a bill of materials could not be ascertained without the production process being part of the explained process.  In the second situation, since the medical product is dispensed immediately, the art does not describe storing a bill of materials used for building the product because the request for the product delineates what is in the treatment.
Claims 14 and 19 are allowed for the same reasons as discussed above.  Claims 2-13, 15-18 and 20 depend upon claims 1, 14 and 19, and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov



/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876